DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The examiner has addressed claims filed most recently on 06/20/22, wherein claims 1-2, 4-10, 14, and 17-20 have been amended, claims 3, 11-13, 15 and 21 appear as previously presented, and claim 16 has been canceled. All claim amendments have been addressed in full below, and the rejection updated to reflect new claim language.

Response to Arguments
Applicant’s arguments filed 6/20/22 with respect to the rejection(s) of claim(s) 1-15 and 17-21 under USC 103 have been fully considered; the arguments addressed below are not persuasive. . The applicant makes the following arguments:
The applicant argues that Goldshleger and Wang do not teach or suggest developing a model of the reaction of tissue in a surgical site to a laser signal by comparing topological maps of the surgical site taken before and after the formation of a test feature. However, the applicant has not provided any reasoning or evidence as to why the portions of Goldshleger previously cited by the examiner do not teach to the applicant’s claims. As per the MPEP 2666, “A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section,” (see 37 CFR 1.111). Despite the applicant’s lack of explication, the examiner nevertheless reiterates that  Goldshleger discloses performing scans which “provide timely and useful feedback about the progress of the cataract procedure…so that the surgeon can modify the surgical procedure,” ([0054]). Scans serve as topological maps, particularly when, “The points of the target scan pattern can be defined e.g. by their radial or (x,y,z) coordinates,” ([0039]). A singular event during the “cataract procedure,” can be considered the formation of a test feature; scans which monitor the procedure’s progress over time thus also contain information about the target site over time – including before and after a singular event. Goldshleger discloses a model (a “surgical procedure which is modified” [0054]), further disclosing, “The cataract surgical system 100 can also include a laser controller 130 to generate an electronic representation of a target scan pattern and to control the guiding optic 120 to scan the first set of laser pulses according to a portion of the target scan pattern to create a first photo-disrupted region in the cataract target region,” ([0037], emphasis added). That is, Goldshleger’s model encompasses both the scan pattern and the guiding optic, and evolves to include information (“surgical procedure which is modified” [0054]) obtained following a “first photodisruption,” or the creation of a first feature. 
The applicant argues that Goldshleger does not teach or suggest controlling one of the listed laser parameters based on a model of the interaction of the laser signal with tissue. On the contrary, Goldshleger teaches modifying “the surgical procedure in response to the feedback,” stating, “[the] SD-OCT imaging system 200 can generate images that can provide timely and thus useful feedback about the progress of the cataract procedure for the surgeon so that the surgeon can modify the surgical procedure in response to the feedback. This modification can include [but is not limited to] entering a modified target scan pattern,” ([0054]). Goldshleger’s model encompasses both the scan pattern and the guiding optic ([0037]), both generated by a laser controller 130, which controls “one of the listed laser parameters,” claimed by the applicant. 
The applicant further argues that unlike the applicant’s claimed invention, Wang teaches only the use of a conventional model for heat conduction within an eye, wherein the model is informed only by qualitative analysis of the tissue. The applicant claims that, by contrast, their disclosure performs surface scans, making “actual measurements” of a surgical site pre-/post-formation of a test feature, enabling greater accuracy of subsequent laser application. To clarify, while Goldshleger is relied upon to teach surface scans pre-/post-formation of a test feature, as well as to teach a model, Wang is cited to in order to teach the incorporation of data corresponding to specific laser parameters (i.e. radiant exposure) into a quantitative, data-driven model which then allows optimization of said laser parameters by measuring their incremental impact on retinal damage, which is achieved by a surface scan (“various scanning beam patterns,” p. 3, left column). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goldshleger (US 20130158530 A1) in further view of Wang (Jenny Wang, Christopher Sramek, Yannis M. Paulus, Daniel Lavinsky M.D., Georg Schuele, Dan E. Andersen, David A. Dewey, Daniel V. Palanker, "Retinal safety of near-infrared lasers in cataract surgery," J. Biomed. Opt. 17(9) 095001 (14 September 2012)) hereafter Wang et al.

Regarding claim 1, Goldshleger teaches a laser-treatment system comprising: 
•	a laser (laser source 110, Fig. 1, [0033]) configured to provide a laser signal to a treatment site (“cataract target region in the eye” [0014]); 
a surface-measurement system (the system comprises 130 and 120, which scan and measure the target; more specifically, the system uses laser controller 130 to generate an electronic representation of a target scan pattern and to control the guiding optic 120 to scan the first set of laser pulses according to a portion of the target scan pattern, [0015; 0037]) that is configured to perform one or more surface scans of the treatment site 
and a processing circuit (“processing circuitry” [0049]) that is configured to: 
•	control the laser to create a first feature in the treatment site (the feature being the “first photo-disrupted region in the cataract target region” [0037]); 
develop a model   of the reaction (Goldshleger discloses an “electronic representation,” ([0037]) which serves as a “model,” disclosing in full , “The cataract surgical system 100 can also include a laser controller 130 to generate an electronic representation of a target scan pattern and to control the guiding optic 120 to scan the first set of laser pulses according to a portion of the target scan pattern to create a first photo-disrupted region in the cataract target region,” ([0037], emphasis added). of the first tissue to the laser signal based on a first difference (the first difference being the spatial distance between pre- and post- treatment tissue, as Goldshleger states, “the distance of the first photo-disrupted region 306 from the posterior capsular layer” [0044]) between a first topological map of the treatment site and a second topological map of the treatment site, wherein the first topological map is based on a first surface scan of the treatment site performed before the creation of the first feature (before the photodisruption of the site [0041]) and the second topological map is based on a second surface scan of the treatment site performed after the creation of the first feature (“after the photodisruption started” i.e. after the creation of a photodisrupted feature [0041]; “generate an image of the first photodisrupted region 206” [0041]);
•	and estimate a first tissue parameter for a first tissue included in the treatment site based on the model (the model is used to estimate the tissue parameter of how far the first tissue is located from the posterior capsular layer, i.e. its coordinates [0039; 0044]); 
and establish at least one laser-signal parameter of the laser signal for a first treatment path through the treatment site based on the estimated first tissue parameter, selected from the area consisting of threshold radiant exposure, tissue density, ablation enthalpy, absorption coefficient, optical scattering coefficient, reduced scattering coefficient, refractive index, scattering anisotropy coefficient, and color.  Goldshleger discloses a laser-signal parameter that is correlated with the above listed parameters (“distance”), and discloses modifying the scan pattern in response (see i.e. [0041] and [0094]). 
However, Goldshleger does not explicitly state these terms, including the term threshold radiant exposure, the specific term selected from this list of terms which is taught to here. Wang et al which discloses means of more safely performing eye surgeries and thus exists in the applicant’s field of endeavor, discloses using radiant exposure to inform surgical scan patterns, stating, “…[determining] the optical threshold power for retinal damage in vivo at the approximate exposure time, wavelength, and retinal beam size used in cataract surgery….used in a heat conduction model to compute the threshold temperature course that leads to retinal damage in both normally perfused and nonperfused tissue…and [used] to calculate the temperature course produced by various scanning beam patterns used in femtosecond laser-assisted cataract surgery…” (see Introduction, p. 3, left column). It would be obvious to one of ordinary skill in the art to incorporate the radiant exposure parameter as disclosed by Wang into the scan pattern as disclosed by Goldshleger such that the laser signal is more attuned to the avoidance of potential retinal damage, in order to optimize therapeutic outcome.

Regarding claim 2, Goldshleger teaches wherein the processing circuit is further configured to: 
•	plan the first treatment path through the treatment site for the laser signal based on the first tissue parameter (based on the tissue parameter, the surgeon plans and enters a treatment path into the controller, “…so that the surgeon can enter a modified scan pattern into the laser controller 130” [0044]);
•	control the laser to direct the laser signal along the first treatment path ([0044-0045]).  

Regarding claim 3, Goldshleger teaches wherein the first treatment path includes a treatment route for the laser signal (the treatment route comprising the execution of a, “modified scan pattern” [0044-0045]).  

Regarding claims 4 and 13, Goldshleger teaches wherein [the processing circuit is further configured] to control the at least one laser-signal parameter as the laser signal is directed [or scanned] along the first treatment path (the processing circuit of the “laser controller 130 to generate an electronic representation of a target scan pattern and to control the guiding optic 120” [0037]).

Regarding claims 5 and 14, Goldshleger teaches wherein the processing circuit (OCT image processor 201) is further configured to: 
•	estimate a second tissue parameter for a second tissue included in the treatment site (“identify an uncut portion or "tag" 330 within the first photo-disrupted region 306 where the efficiency of the photo-disruption was limited and thus the anterior capsular membrane was not cut fully through, leaving the uncut portion or "tag" 330 behind” [0095]), the second tissue parameter being estimated based on the model, wherein the model is further based on a second difference between the first topological map and the second topological map (Goldshleger discloses a model (a “surgical procedure which is modified” [0054]), further disclosing, “The cataract surgical system 100 can also include a laser controller 130 to generate an electronic representation of a target scan pattern and to control the guiding optic 120 to scan the first set of laser pulses according to a portion of the target scan pattern to create a first photo-disrupted region in the cataract target region,” ([0037], emphasis added). Goldshleger’s model encompasses both the scan pattern and the guiding optic, which may change before the photodisruption of the site [0041] and “after the photodisruption started” [0041])
•	and plan the first treatment path (“the OCT image processor 201 can either display a recommendation for the surgeon how to remove the tag 330 by scanning along an additional modified scan pattern 312, or can apply a control signal to the laser controller 130 directly to generate the electronic representation of the modified scan pattern 312” [0095]) based further on the second tissue parameter.  
And change the at least one laser-signal parameter based on a difference between the first tissue parameter and the second tissue parameter (“[applies] a control signal to the laser controller to…form a completed capsulotomy” [0095]). It would be obvious to one of ordinary skill in the art to modulate surgical beam parameters including focal length, as disclosed by Goldshleger ([0041]), based on whether the tag has been fully removed or not following the first pass with the surgical beam, a determination also disclosed by Goldshleger ([0095]).

Regarding claim 6, Goldshleger teaches wherein the processing circuit is further configured to: 
•	identify a first location that includes the first tissue (a location for a capsulotomy “according to an image taken before the capsular expansion,” that is, the first location [0093]);
•	identify a second location that includes the second tissue (the accurate “location of the anterior capsular layer” after the capsular expansion, that is, the second location [0093-94])
•	and plan the first treatment path based further on the first location and the second location (“the OCT image processor 201 can determine the shift of the location of the expanded anterior capsular layer 322…to cause the laser controller to generate a modified capsulotomy scan pattern 326” [0094]).  

Regarding claims 7 and 19, Goldschleger teaches wherein the processing circuit is further configured to: 
•	receive a first model of the treatment site, wherein the first model includes identification of a first location that includes the first tissue (a location for a capsulotomy “according to an image taken before the capsular expansion” [0093]; the image serves as a visual model of the treatment site); and a second location that includes the second tissue (the accurate “location of the anterior capsular layer” after the capsular expansion [0093-94]); 
•	and control the laser such that the first feature includes the first location and the second location (“the OCT image processor 201 can determine the shift of the location of the expanded anterior capsular layer 322…to cause the laser controller to generate a modified capsulotomy scan pattern 326” [0094]).  

Regarding claim 9 and 21, Goldshleger teaches wherein the processing circuit is further configured to control the laser to create the first feature (“first photo-disrupted region in the cataract target region” [0037]); by scanning the laser signal along a second treatment path (“generating an electronic representation of a modified scan pattern” [0042]) through the treatment site.  

Regarding claims 8 and 20, Goldshleger teaches wherein the processing circuit is further configured to:
•	create a second feature in the treatment site by controlling the laser signal along the first treatment path (“to scan a second set of laser pulses according the modified scan pattern to create a second photo-disrupted region” [0042]) and teaches planning a second treatment path through the treatment site for the laser signal based on the revised first tissue parameter based on the model (“generating an electronic representation of a modified scan pattern” [0042]…” which may be based on “the distance of the first photo-disrupted region 306 from the posterior capsular layer” [0044]). 
Goldshleger does not necessarily state a third topological map. However, it would be obvious to one of ordinary skill in the art that, given that the “SD-OCT imaging system 200 can be configured to generate the image or images of the first photo-disrupted region during the surgery to provide timely or actionable feedback…for the laser controller 130” ([0040]) the imaging system would generate n number of scans of the treatment site, based on the tissue parameter for the site’s (n-1)th surface feature, and based on whether it was satisfactory; this would be desirable, because iterative surgical treatment ensures greater precision and better patient outcome.

Regarding claim 10, Goldshleger teaches controlling a laser signal to create a first feature in the treatment site; 
•	generating a first topological map of the treatment site based on a first surface scan of the treatment site (the scan created before the photo disruption of the site [0041]); 
generating a second topological map of the treatment site, the second topological map being based on a second surface scan of the treatment site performed after creation of the first feature (the scan created “after the photodisruption started” [0041]; “generate an image of the first photodisrupted region 206” [0041]); developing a model of the reaction of a first tissue in the treatment site to the laser signal based on a first difference between the first and second topological maps Goldshleger discloses a model (a “surgical procedure which is modified” [0054]), further disclosing, “The cataract surgical system 100 can also include a laser controller 130 to generate an electronic representation of a target scan pattern and to control the guiding optic 120 to scan the first set of laser pulses according to a portion of the target scan pattern to create a first photo-disrupted region in the cataract target region,” ([0037], emphasis added). That is, Goldshleger’s model encompasses both the scan pattern and the guiding optic, and evolves to include information (“surgical procedure which is modified” [0054]) obtained following a “first photodisruption,” or the creation of a first feature. 
estimating a first tissue parameter for a first tissue based on the model (“the distance of the first photo-disrupted region 306 from the posterior capsular layer” [0044]).  
And establish at least one laser-signal parameter of the laser signal for a first treatment path through the treatment site based on the estimated first tissue parameter, selected from the area consisting of threshold radiant exposure, tissue density, ablation enthalpy, absorption coefficient, optical scattering coefficient, reduced scattering coefficient, refractive index, scattering anisotropy coefficient, and color.  Goldshleger discloses a distance parameter that is correlated with these listed parameters, and discloses modifying the scan pattern in response (see i.e. [0041] and [0094]). While Goldshleger does not explicitly state the term threshold radiant exposure, Wang et al (see attached NPL), which discloses means of more safely performing eye surgeries, discloses using radiant exposure to inform surgical scan patterns, stating, “…[determining] the optical threshold power for retinal damage in vivo at the approximate exposure time, wavelength, and retinal beam size used in cataract surgery….used in a heat conduction model to compute the threshold temperature course that leads to retinal damage in both normally perfused and nonperfused tissue…and [used] to calculate the temperature course produced by various scanning beam patterns used in femtosecond laser-assisted cataract surgery…” (see Introduction, p. 3, left column). It would be obvious to one of ordinary skill in the art to incorporate the radiant exposure parameter as disclosed by Wang into the scan pattern as disclosed by Goldshleger such that the laser signal is more attuned to the avoidance of potential retinal damage, in order to optimize therapeutic outcome.

Regarding claim 11, Goldshleger teaches planning the first treatment path through the treatment site for the laser signal based on the first tissue parameter; and controlling the laser to scan the laser signal along the first treatment path (the treatment path being the, “modified scan pattern” [0044-0045] and the “[application of] a control signal to the laser controller 130” [0095]).  

Regarding claim 12, Goldshleger teaches wherein planning the first treatment path includes planning a treatment route for the laser signal (the treatment route being a “modified scan pattern” comprising “modified scan parameters,” including new coordinates [0044-0045]).  

Regarding claim 15, Goldshleger teaches wherein the laser signal is controlled to create the first feature such that it includes the first tissue and the second tissue (“the OCT image processor 201 can determine the shift of the location of the expanded anterior capsular layer 322…to cause the laser controller to generate a modified capsulotomy scan pattern 326” [0094]; that is, the feature creation performed by the laser signal accounts for both the first tissue location and the second tissue location).  

Regarding claim 17, Goldshleger teaches identifying a first location that includes the first tissue; identifying a second location that includes the second tissue; and planning the first treatment path based further on the first location and the second location (“the OCT image processor 201 can determine the shift of the location of the expanded anterior capsular layer 322…to cause the laser controller to generate a modified capsulotomy scan pattern 326” [0094]; that is, the feature creation accounts for both the first tissue location and the second tissue location), wherein the at least one laser-signal parameter is established differently at the first and second locations. Goldshleger does not state this explicitly, however it would be obvious to one of ordinary skill in the art that the “modified scan pattern,” followed by the surgical beam which enacts the treatment path, entails parameters that are established differently at first and second tissue locations (for example, one of the laser parameters disclosed in [0033]). 

Regarding claim 18, Goldshleger teaches identifying a first region of first tissue (identifying a regional location for a capsulotomy “according to an image taken before the capsular expansion” [0093]);  identifying a second region of second tissue, wherein the second region abuts the first region (the accurate “location of the anterior capsular layer” after the capsular expansion [0093-94]); identifying a boundary between the first region and the second region (“shift of the location” [0094]); and planning the first treatment path based further on the boundary (“the OCT image processor 201 can determine the shift of the location of the expanded anterior capsular layer 322…to cause the laser controller to generate a modified capsulotomy scan pattern 326” [0094]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792    


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792